Title: Thomas Jefferson to James Freeman, 10 October 1816
From: Jefferson, Thomas
To: Freeman, James


          
            Monticello Oct. 10. 16.
          
          Th: Jefferson presents his respects to the reverend mr Freeman, and his regrets at having lost the favor of his visit to Monticello, at which place he arrived three days after mr Freeman’s departure. his family testify amply the pleasure he should have recieved from his acquaintance had he been fortunate enough to have been at home. he prays him to accept his salutations and assurances of his high consideration.
        